Citation Nr: 1449319	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-08 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file.

The scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has claimed service connection for PTSD and service connection for anxiety and panic disorder.  She has described an acquired psychiatric disability that has been diagnosed variously as an anxiety disorder and PTSD.  As such, the Board will consider any acquired psychiatric disability, as reflected on the title page.

(The issue of service connection for a bilateral knee disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD in an August 2007 rating decision; the Veteran did not appeal.

2.  The evidence received since the August 2007 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  No current psychiatric disability is attributable to the Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to a claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The Veteran does not have an acquired psychiatric disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., December 2008 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran was originally denied service connection for PTSD in an August 2007 rating decision; she did not appeal the denial.  At that time, the record did not contain evidence corroborating the Veteran's account of an in-service stressor.  In November 2008, the Veteran sought to reopen her claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The evidence received since the last prior denial includes a May 2013 statement from T.L.B., noting that the Veteran became more withdrawn and stressed following the stressful incident where a man exposed himself.  Additionally, the Veteran's mother testified that prior to her service, the Veteran was stable, but since then, she has increasingly relied on her mother to take care of her and her daughter.  Under 38 C.F.R. § 3.304(f)(5) , evidence of behavior changes following a claimed in-service assault may constitute credible supporting evidence of the stressor.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Acquired Psychiatric Disability

Given that the claim of service connection for PTSD is reopened, the Veteran's reopened claim of service connection will be addressed as part of a claim of service connection for any psychiatric disability, including an anxiety and panic disorder.

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In this case, the Veteran's entrance examination shows no psychological abnormality.  However, it does show that she was unable to undergo a vaginal examination upon entry and underwent an anal examination instead.  Later during service she was diagnosed with anticipatory anxiety and a severe phobia related to gynecological examinations.  While the Veteran argues that this gynecological examination at entry was one of the in-service incidents that caused her currently acquired psychiatric disability, both the April 2009 and April 2014 VA examiners have attributed this to childhood sexual abuse by her father and uncle.  Specifically, the April 2014 examiner found the Veteran's assertions that her difficulty with undergoing gynecological examinations began after her entrance examination to be incongruent with her problems with pap smears right at the outset of the military, noting that if the entrance examination had been the cause, she would not have had this problem during the initial medical examination upon entrance to the military.  Instead, the Veteran's reported anxious reaction to the initial medical checkup when she first entered the military, would suggest that she had a pre-existing issue.  Accepting the interpretation of these examiners, the Board finds this anxiety related to gynecological examinations to be a noted condition at entry.  (As noted above, this problem was specifically noted on the entry examination.)

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

During the pendency of this appeal, the Veteran has been diagnosed with anxiety, major depressive disorder, panic disorder without agoraphobia, and PTSD.  Thus, the current disability requirement is satisfied with regard to these diagnoses.

With regard to the in-service incident requirement, the Veteran asserts that she was sexually assaulted twice during service.  First, a male soldier exposed himself to her and another female soldier in a motor vehicle in Saudi Arabia during Desert Storm.  Second, while in Germany, a male soldier made unwanted advances and pushed her against a locker.  Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  In support of this, the Veteran has submitted a May 2013 buddy statement from T.L.B., noting that the Veteran became more withdrawn and stressed following the exposure incident.  Additionally, the Veteran's mother testified that prior to the Veteran's military service, the Veteran was stable, but since then, she had increasingly relied on her mother to take care of her and her daughter.  To that end, the Veteran's description of the in-service incidents has been corroborated.

The remaining question is whether any current psychiatric disability is related to her military service.  To this end, the Veteran's private treatment records show a history of PTSD and increased anxiety following a post-service car accident in June 2002.  These records do not provide an opinion regarding the etiology of the existing anxiety.  The Veteran has been provided two VA psychiatric examinations--in April 2009 and April 2014.  The April 2009 examiner found that, while it was possible that the Veteran's military service amplified the symptoms related to sequelae to the childhood molestations noted in her treatment records, based on the records provided, he was unable to resolve the question of whether the Veteran's anxiety and panic were at least as likely as not due to or caused by her military service without resorting to mere speculation.

Similarly, the April 2014 VA found that it would be impossible to render a determination on possible military sexual trauma and resultant PTSD without resorting to speculation.  Specifically, the April 2014 examiner found that he was unable to provide an opinion as to whether the in-service incidents aggravated her pre-existing psychiatric issues as the Veteran denied childhood sexual trauma at the time of that examination despite the repeated reports of this in her earlier treatment records.  Instead, this failure to disclose was seen as part of a broader history of the Veteran not fully disclosing or even distorting her reported history.  It was noted that this claim relies on the Veteran's assertions of wrong-doing in the absence of sufficient objective verifiers and multiple alternate explanations  (i.e., the June 2002 car accident or a physical condition such as Grave's Disease).  The Veteran's omission of pertinent evidence prevented the examiner from formulating an opinion that potentially could have been favorable to the Veteran.  Additionally, this omission weakens the Veteran's credibility.  The record does not contain a positive medical nexus opinion.

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation is complicated by the Veteran's history of childhood abuse and the intervening factors of the car accident and her development of physical conditions.  As such, the Veteran is not competent to address etiology in the present case.  Moreover, as the Veteran had previously related the onset of her symptoms to the June 2002 car accident, her later statements that these symptoms persisted since service are not reliable.  As such, the Veteran's lay opinion regarding a nexus between her military service and her current acquired psychiatric condition is not probative.

Absent evidence of a nexus between her military service and a current acquired psychiatric condition, service connection for an acquired psychiatric disability is not warranted, and this claim is denied.  


ORDER

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD.

Service connection for an acquired psychiatric disability, including PTSD, is denied.


REMAND

The April 2014 VA examination addressed only the question of whether the Veteran's bilateral knee disability was secondary to her service-connected bilateral foot disability.  At her July 2014 hearing, the Veteran testified that she fell on both knees while running in service.  This gives rise to a theory of direct service connection that has not been addressed.  As such, an addendum opinion that addresses direct service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the April 2014 opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses the Veteran's reports of an in-service fall on her knees.  Specifically, the examiner should address whether any knee disability (left or right) was caused by or otherwise attributable to her military service, including the described fall.

For the purposes of this evaluation, the examiner is instructed to consider the Veteran's lay statements regarding her in-service injury despite lack of corroborating service treatment records.  The medical reasons for accepting or rejecting the Veteran's statements regarding the in-service injury and continued symptoms thereafter should be set forth in detail.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidentiary development that would likely lead to information necessary to arrive at an opinion.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


